Case 2:18-cv-00295-JRG Document 440 Filed 08/27/20 Page 1 of 3 PageID #: 20739




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 SAS INSTITUTE INC.,

               Plaintiff,

        vs.                                               Case 2:18-cv-00295-JRG

 WORLD PROGRAMMING LIMITED,

               Defendants.


               NOTICE OF DESIGNATION OF ATTORNEY IN CHARGE

       NOW COMES Plaintiff SAS Institute Inc. (“SAS”) which would respectfully show the

Court the following:

       1.     SAS designates Pressly M. Millen as attorney in charge.

       Dated: August 27, 2020                     Respectfully submitted,

                                                   /s/ Pressly M. Millen
                                                  Pressly M. Millen
                                                  Pro Hac Vice
                                                  Raymond M. Bennett
                                                  Pro Hac Vice
                                                  Samuel B. Hartzell
                                                  Pro Hac Vice
                                                  WOMBLE BOND DICKINSON (US) LLP
                                                  555 Fayetteville Street, Suite 1100
                                                  Raleigh, North Carolina 27601
                                                  (919) 755-2135
                                                  press.millen@wbd-us.com
                                                  ray.bennett@wbd-us.com
                                                  sam.hartzell@wbd-us.com


                                                  Christian E. Mammen
                                                  Pro Hac Vice
                                                  Carrie Richey
                                                  WOMBLE BOND DICKINSON (US) LLP


                                            -1-
Case 2:18-cv-00295-JRG Document 440 Filed 08/27/20 Page 2 of 3 PageID #: 20740




                                           1841 Page Mill Road, Suite 200
                                           Palo Alto, California 94304
                                           (408) 341-3067
                                           chris.mammen@wbd-us.com
                                           carrie.richey@wbd-us.com

                                           Michael C. Smith
                                           State Bar No. 18650410
                                           SIEBMAN, FORREST, BURG & SMITH,
                                           LLP
                                           113 East Austin Street
                                           Marshall, Texas 75671
                                           (903) 938-8900
                                           michaelsmith@siebman.com

                                           Attorneys for Plaintiff SAS Institute Inc.




                                     -2-
Case 2:18-cv-00295-JRG Document 440 Filed 08/27/20 Page 3 of 3 PageID #: 20741




                             CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served on counsel for

Defendants via the Court’s CM/ECF system and by email on August 27, 2020.

                                                 /s/ Pressly M. Millen
                                                 Pressly M. Millen




                                           -3-
